Citation Nr: 1726619	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran served active duty from June 1986 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. For the reasons set forth below, this appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran seeks service connection for psychiatric disability claimed as schizophrenia, depression, mood disorder, and bipolar disorder. Post service treatment records reflect the Veteran is currently diagnosed with a psychiatric disability, to include mood disorder and bipolar disease, with treatment consisting of medication to manage psychotherapy. He claims that an in-service personal assault which occurred in Germany is the cause of his psychiatric disability. Post-service treatment records which confirm a psychiatric disorder diagnosis do not give any opinion as to etiology of such disability.  Thus, there is no competent opinion of record addressing the contended etiological relationship between any acquired psychiatric disability and his active service.
The Veteran has not been afforded a VA examination regarding his claimed psychiatric disorders. As he has been variously diagnosed with psychiatric disabilities and as the Veteran has reported that he was injured in service during a personal assault and has contended that these injuries have caused his psychiatric disability, the Board finds it necessary to afford the Veteran an examination. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A  (d)(2); 38 C.F.R. § 3.159 .

On remand, copies of records of any updated psychiatric treatment that the Veteran has received should be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Procure copies of any psychiatric treatment that the Veteran may have received from the VA Medical Center in Cleveland, Ohio since July 2014.  All such available records should be associated with the Veteran's claims folder.  
  
2. Upon receipt of all additional records, schedule the Veteran for a VA mental health examination to determine the nature, extent, onset, and etiology of his claimed psychiatric disorder. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his psychiatric symptoms. Following completion of the examination and review of the claims file, the examiner must indicate the diagnosis(ies) of any psychiatric disability(ies) and must opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability(ies) was(were) caused by, or otherwise related to, the Veteran's active service. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the issue of entitlement to service connection for a psychiatric disability.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed 





(CONTINUED ON NEXT PAGE)
requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

